929 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George A. LAGUTA, Plaintiff-Appellant,v.James A. JONES;  Raymond E. Brown;  Donald L. McGraw;Michael H. Musick, Defendants-Appellees.
No. 90-4136.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

S.D.Ohio, 90-00554, Holschuh, J.

S.D.Ohio

1
APPEAL DISMISSED.


2
Before RYAN and SUHRHEINRICH, Circuit Judges;  and ZATKOFF,* District Court Judge.

ORDER

3
This matter is before the court upon consideration of appellant's motions for leave to proceed on appeal in forma pauperis, to certify the record for plain error and accept jurisdiction of the interlocutory appeal, and to restrain the Assistant Attorney General from representing the appellees.  The appellees have responded to the motion to restrain and appellant has replied.


4
A review of the record indicates that appellant appealed on December 18, 1990, from the district court's order entered December 11, 1990.  That order denied the motion for leave to file discovery.  It also denied the motion for reconsideration of Magistrate Abel's order requiring partial payment of the filing fee on the basis that the district court by order entered September 20, 1990, granted appellant leave to proceed in the district court in forma pauperis without the prepayment of fees.  The order further advised the appellant that he was not relieved of the partial payment of the filing fee if he has the financial ability to do so.


5
This court lacks jurisdiction in the appeal.  Generally, orders regarding discovery are not appealable.    Corporacion Insular de Seguros v. Garcia, 876 F.2d 254, 256-57 (1st Cir.1989);  In re Recticel Foam Corp., 859 F.2d 1000, 1002-03 (1st Cir.1988);  Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982).  An order requiring the payment of a partial filing fee is appealable.  Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).  Magistrates do not have authority to deny pauper status.    Woods v. Dahlberg, 894 F.2d 187, 187 (6th Cir.1990) (per curiam).  In the instant case, the district court judge reviewed the recommendation of the magistrate and determined that the case should be permitted to proceed in the district court in forma pauperis but directed that, if appellant's financial status changed and he obtained the financial capacity to pay the partial filing fee, he had the responsibility to pay such fee.  Therefore, the district court action is proceeding in forma pauperis.


6
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  It is further ORDERED that the appellant's motions before this court be, and they hereby are, denied.



*
 The Honorable Lawrence P. Zatkoff, District Judge for the Eastern District of Michigan, sitting by designation